Citation Nr: 0837908	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence had been presented to 
reopen the claim of service connection for residuals of a 
neck injury to include degenerative changes.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1971 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).   

In October 2006, the veteran appeared at a hearing before a 
Decision Review Officer, and in April 2007, he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearing are in the file.   

This case was remanded in March 2008 for compliance with the 
recent holdings of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  At 
that time, additional evidence and argument were referred to 
the RO for appropriate action to include clarification of 
whether the veteran was seeking to reopen previously denied 
claims for service connection for bilateral chondromalacia 
and bilateral pes planus or whether the veteran considers the 
claims still pending from an RO rating decision in March 
2002.  It does not appear that the RO has taken any steps in 
this regard and, so, these matters are again referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1. In a decision in August 1996, the Board denied service 
connection for residuals of a neck injury to include 
degenerative changes, and the Board's decision was affirmed 
by the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims. 



2. The additional evidence presented since the Board decision 
of August 1996, pertaining to the application to reopen the 
claim of service connection for residuals of a neck injury to 
include degenerative changes is either cumulative or 
redundant or does not relate to an unestablished fact 
necessary to substantiate the claim of service connection. 


CONCLUSIONS OF LAW

1. The decision of the Board in August 1996, denying service 
connection for residuals of a neck injury to include 
degenerative changes, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 1100 (2007). 

2. The additional evidence presented since the Board decision 
of August 1996 is not new and material and the claim of 
service connection for residuals of a neck injury to include 
degenerative changes is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements in new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and in April 2008.  The 
veteran was notified that he had to submit new and material 
evidence to reopen the claim, that is, evidence that was not 
redundant or cumulative of evidence previously considered in 
deciding the claim, and evidence that related to an 
unestablished fact necessary to substantiate claim. The VCAA 
notice included the type of evidence needed to substantiate 
the underlying claim of service connection, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain VA records and 
records from other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of a claim for service connection); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim, except notice of the 
unestablished fact necessary to substantiate claim, that is, 
evidence that the current disability is related to service).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission in the VCAA notice of the unestablished 
fact necessary to substantiate claim, that is, evidence that 
the current disability is related to service, the RO 
discussed the grounds for the previous denial of the claim in 
the supplemental statement of the case, dated in July 2008.  
At this stage of the appeal, when the veteran is already on 
notice of the grounds the previous denial of the claim, a 
reasonable person could be expected to understand from the 
notice what evidence is needed to reopen the claim.  For this 
reason the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error. Sanders v. Nicholson, 487 F.3d 881, 888-90 
(2007).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

The veteran was afforded the opportunity to testify at 
hearings before a Decision Review Officer and the undersigned 
Veterans Law Judge.  The RO has obtained the veteran's 
service treatment records and VA treatment records.  He has 
submitted information from the Internet and a private 
clinical record.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in August 1996, the Board denied service 
connection for residuals of a neck injury on the basis that a 
neck disability first documented after service was unrelated 
to service.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court).  The Court then affirmed the 
Board's decision. 

The evidence of record previously considered by the Board in 
its decision in August 1996 is summarized below. 

The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment or diagnosis of a neck injury. 

After service, in September 1993, the veteran stated that he 
injured his neck when he jumped from the second story of 
building during service in February 1971.  [The veteran was 
not in the service in February 1971, but he was still on 
active duty in February 1972.] 

VA records first document neck pain and degenerative changes 
of the cervical spine by X-ray in September 1993.  

Additional Evidence

Although the decision of the Board in August 1996 is final, 
the claim may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7104(b) and 5108. 

The veteran filed the current application to reopen the claim 
in December 2003, and 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence of a 
nexus or link between a neck disability first documented 
after service and service. 

The additional relevant evidence, presented since the 
decision of the Board in August 1996 consists of the 
following exhibits:

Exhibit (1) consists of VA records, documenting degenerative 
joint disease of the cervical spine by clinical finding and 
by X-ray in July and September 1998, respectively, and 
ongoing complaints documented in 2003 and in 2004.  This 
evidence is not new and material because it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, VA records documenting degenerative changes 
by X-ray in September 1993.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

Exhibit (2) consists of a statement of a VA health-care 
provider, dated in December 2003, that it was not possible to 
conclude that the veteran sustained an injury while in 
military service and that the injury was the likely cause of 
his current complaints and X-ray findings, but an injury as 
described by veteran could be an initial cause or contribute 
to his current condition.  This evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim of service connection, 
that is, a nexus or link between a neck disability first 
documented after service and service, without resorting to 
speculation.  

Exhibit (3) consists of copies of service treatment records 
with additional notations by the veteran.  The copies of the 
service treatment records are not new and material evidence 
because the evidence is redundant, that is, it is repetitive 
of evidence previously considered by the Board in its 
decision in August 1996. And redundant evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

Exhibit (4) consists of statements and testimony of the 
veteran, including the notations on copies of the service 
treatment records as well as testimony at hearings in October 
2006 and in April 2007.  



The evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence to extent the veteran reiterates that he 
injured his neck during service.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

To the extent the veteran's statements and testimony are 
offered as evidence of a nexus between his current neck 
disability and service, where, as here, there is a question 
of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence to reopen the claim. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a neck injury to 
include degenerative changes is not reopened, and the appeal 
is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


